963 F.2d 386
Control Specialtiesv.Armstrong
NO. 91-8611
United States Court of Appeals,Eleventh Circuit.
May 06, 1992

1
Appeal From:  N.D.Ga.

AFFIRMED

2
Federal Reporter. The Eleventh Circuit provides by rule that


3
unpublished opinions are not considered binding precedent.


4
They may be cited as persuasive authority, provided that a


5
copy of the unpublished opinion is attached to or


6
incorporated within the brief, petition or motion.  Eleventh


7
ircuit Rules, Rule 36-2, 28 U.S.C.A.)